 



Exhibit 10.2

ENCORE MEDICAL CORPORATION
1996 INCENTIVE STOCK PLAN

     1. Purpose. The purpose of the Encore Medical Corporation 1996 Incentive
Stock Plan is to promote the interests of Encore Medical Corporation and its
shareholders by enabling selected key employees of the Company and its
Subsidiaries to participate in the long-term growth of the Company by receiving
the opportunity to acquire shares of the Company’s Stock and to provide for
additional compensation based on appreciation in the Company’s Stock. The Plan
provides a means to attract and retain key employees of merit and is intended to
stimulate the efforts of such employees by providing an opportunity for capital
appreciation and recognizing outstanding service to the Company, thus
contributing to the long-term growth and profitability of the Company.

     2. Defined Terms. The following defined terms have the meanings set forth
below:

          (a) “Act” means the Securities Exchange Act of 1934, as amended from
time to time.

          (b) “Award” or “Awards,” except where referring to a particular
category of grant under the Plan, includes Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock Awards,
Unrestricted Stock Awards, Deferred Stock Awards, Performance Unit Awards and
Other Stock-Based Awards.

          (c) “Board” means the Board of Directors of the Company.

          (d) “Code” means the Internal Revenue Code of 1986, as amended, and
any successor code and related rules, regulations and interpretations.

          (e) “Committee” means the Management Compensation and Organization
Committee of the Board (or any successor committee as described in Section 5
below); such Committee shall consist of at least two members of the Board, each
of whom shall be a Non-Employee Director.

          (f) “Company” means Encore Medical Corporation.

          (g) “Deferred Stock Award” shall have the meaning set forth in Section
11(a), and Stock issued pursuant to such an Award shall be deemed “Deferred
Stock.”

          (h) “Disability” means permanent and total disability, as determined
under procedures established by the Committee for purposes of the Plan.

          (i) “Fair Market Value” on a specified date shall be the average of
the closing prices of the Stock on the NASDAQ Stock Market’s National Market
System or whichever other exchange the Company’s stock is being traded on the
last three trading days prior to the day immediately following the specified
date.

          (j) “Incentive Stock Option” means any Stock Option intended to be and
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.

          (k) “Non-Employee Director” shall have the meaning set forth in Rule
16b-3, promulgated under the Act, or any successor definition promulgated by the
Securities and Exchange Commission under the Act.

          (l) “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.

          (m) “Other Stock-Based Award” shall have the meaning set forth in
Section 13(a).

          (n) “Performance Unit Award” shall have the meaning set forth in
Section 12(a).

          (o) “Plan” means the Encore Medical Corporation 1996 Incentive Stock
Plan, as amended from time to time.

          (p) “Restricted Stock Award” shall have the meaning set forth in
Section 9(a).

          (q) “Retirement” means a severance from the active employment of the
Company or its Subsidiaries by reason of retirement pursuant to the provisions
of any profit sharing, pension or other retirement plan of the Company or its
Subsidiaries, or any contract between the Company or any of its Subsidiaries and
the participant.

          (r) “Rule 16b-3” means Rule 16b-3, as promulgated by the Securities
and Exchange Commission under Section 16(b) of the Act, as amended from time to
time.

          (s) “Stock” means the common stock, $.001 par value, of the Company.

          (t) “Stock Appreciation Right” shall have the meaning set forth in
Section 8(a).

 



--------------------------------------------------------------------------------



 



          (u) “Stock Option” means any option to purchase shares of Stock
granted pursuant to Section 7.

          (v) “Subsidiary” means any corporation a majority of whose stock the
Company owns or controls, either directly or indirectly through another
corporation or series of corporations, domestic or foreign.

          (w) “Unrestricted Stock Award” shall have the meaning set forth in
Section 10.

     3. Stock Subject to the Plan.

          (a) Shares Issuable. The maximum number of shares of Stock reserved
and available for distribution pursuant to Awards under the Plan shall be four
million five hundred thousand (4,500,000) shares. Such shares of Stock may
consist, in whole or in part, of authorized and unissued shares or treasury
shares. If (i) an Award expires or terminates for any reason without being
exercised in full or is satisfied without the distribution of Stock, or (ii)
Stock distributed pursuant to an Award is forfeited or reacquired by the
Company, or is surrendered upon exercise of an Award, the Stock subject to such
Award or so forfeited, reacquired or surrendered shall again be available for
distribution for purposes of the Plan.

          (b) Changes in Capitalization. In the event of a stock dividend,
spin-off, stock split, any increase or decrease in the number of issued shares
of Stock resulting from a subdivision or combination of shares effected without
receipt of consideration by the Company or any other change in corporate
structure or other distribution of stock or property (except ordinary cash
dividends) affecting the Stock, the Committee shall make appropriate adjustments
in (i) the number of and kind of shares of stock or securities underlying Awards
that may thereafter be granted, (ii) the number and kind of shares remaining
subject to outstanding Awards and (iii) the option or purchase price in respect
of such shares. In the event of any such change in capitalization of the
Company, the Committee may make such additional adjustments in the number and
class of shares of Stock or other securities with respect to which outstanding
Awards are exercisable and with respect to which future Awards may be granted as
the Committee in its sole discretion shall deem equitable or appropriate,
subject to the provisions of Section 18 below. In the event the Stock is changed
into the same number of shares with a different par value or without par value,
the shares resulting from any such change shall be deemed to be the Stock within
the meaning of the Plan. Except (i) as expressly provided in the preceding
sentences or (ii) for any distribution or adjustment made with respect to
outstanding shares of Restricted Stock in connection with a distribution or
adjustment made with respect to all other outstanding shares of Stock, any issue
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of shares of Stock
subject to any Award. The existence of the Plan and the Awards granted pursuant
to the Plan shall not affect in any way the right or power of the Company to
make or authorize any adjustment, reclassification, reorganization or other
change in its capital or business structure, any merger or consolidation of the
Company, any issue of debt or equity securities having preferences or priorities
as to the Stock or the rights thereof, the dissolution or liquidation of the
Company, any sale or transfer of all or any part of its business or assets, or
any other corporate act or proceeding.

          (c) Substitute Awards. The Company may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
corporation who concurrently become employees of the Company or a Subsidiary, as
the result of a merger or consolidation of the employing corporation with the
Company or a Subsidiary or the acquisition by the Company or a Subsidiary of
property or stock of the employing corporation. The Committee may direct that
the substitute Awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

     4. Eligibility. Participants in the Plan will be such officers and other
key employees of the Company and its Subsidiaries who are responsible for or
contribute to the management, growth or profitability of the Company and its
Subsidiaries and who are selected from time to time by the Committee, in its
sole discretion. In the case of Awards payable in Stock, no participant shall be
granted during any fiscal year the right to acquire pursuant to Awards granted
under the Plan more than 1,000,000 shares of Stock. In the case of Awards
payable in cash, no participant shall be granted Awards entitling the
participant to receive more than $10,000,000 in compensation during the life of
the Plan or during the period within which Awards may be payable under the Plan.

     5. Administration of the Plan. The Plan shall be administered by the Board,
the Committee or such other committee of the Board, composed of not less than
two Non-Employee Directors who shall be appointed by the Board and who shall
serve at the pleasure of the Board. (All references to the Committee hereinafter
shall also be deemed to refer to the Board.) The Committee shall have the power
and authority to grant Awards consistent with the terms of the Plan, including
the power and authority:

     (i) to select the officers and other key employees of the Company and its
Subsidiaries to whom Awards may from time to time be granted;

     (ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Unrestricted Stock Awards, Deferred Stock Awards,
Performance Units Awards, and any Other Stock-Based Awards, or any combination
of the foregoing, granted to any one or more participants;

     (iii) to determine the number of shares to be covered by any Award;

     (iv) to establish the terms and conditions of any Award, including, but not
limited to:

- 2 -



--------------------------------------------------------------------------------



 



     (A) the share price;

     (B) any restriction or limitation on the grant, vesting or exercise of any
Award including, but not limited to, the attainment (and certification of the
attainment) of one or more performance goals based on one or more (or any
combination) of the following business criteria that may apply to the individual
participant, a Company business unit, or the Company as a whole: revenues, net
income (before or after tax), earnings, earnings per share, shareholders’
equity, return on equity, assets, return on assets, capital, return on capital,
book value, economic value added, operating margins, profit margins, cash flow,
shareholder return, expenses, sales or market share, expense management, return
on investment, improvements in capital structure, net revenue per employee,
profitability of an identifiable business unit or product, or stock price, or
shall be based on any one or more (or any combination) of the foregoing business
criteria before the effect of acquisitions, divestitures, accounting changes,
restructuring or other special charges or extraordinary items, to the extent the
Committee specifies, when granting the Award, that the effect of any such
extraordinary items shall be disregarded; and

     (C) any waiver of vesting, acceleration or forfeiture provisions regarding
any Stock Option or other Award and the Stock relating thereto, based on such
factors as the Committee shall determine; and

          (v) to determine whether, to what extent and under what circumstances
Stock and other amounts payable with respect to an Award shall be deferred
either automatically or at the election of the Participant, and whether and to
what extent the Company shall pay or credit amounts equal to interest (at rates
determined by the Committee), dividends or deemed dividends on such deferrals.

Subject to the provisions of the Plan, the Committee shall have full and
conclusive authority to interpret the Plan; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of the respective Award agreements and to make all other
determinations necessary or advisable for the proper administration of the Plan.
The Committee’s determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or are eligible to receive,
Awards under the Plan (whether or not such persons are similarly situated). Any
determination made by the Committee pursuant to the provisions of the Plan with
respect to any Award shall be made in its sole discretion at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions by the Committee made pursuant to the
provisions of the Plan shall be final and binding on all persons, including the
Company and Plan participants.

     6. Limitations on Term and Date of Awards.

          (a) Duration of Awards. Subject to Section 19(c) below, no
restrictions or limitations on any Award shall extend beyond ten years from the
grant date, except that deferrals of the receipt of Stock or other benefits
under the Plan elected by participants may extend beyond such date.

          (b) Term. No Award shall be granted more than ten years after the
effective date of the Plan as specified in Section 20 below, but then
outstanding Awards may extend beyond such date.

     7. Stock Options. Stock Options may be granted alone or in addition to
other Awards and may be of two types: Incentive Stock Options and Non-Qualified
Stock Options. Each Stock Option shall be clearly identified as to its status as
an Incentive Stock Option or a Non-Qualified Stock Option at the date of grant.
To the extent that any Stock Option denominated as an Incentive Stock Option
does not qualify as an “incentive stock option” within the meaning of
Section 422 of the Code, it shall constitute a separate Non-Qualified Stock
Option. Stock Options granted under the Plan shall be subject to the following
terms and conditions and shall be evidenced by option agreements, which shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem desirable:

          (a) Option Price. The option price per share of Stock purchasable
under a Stock Option shall be determined by the Committee at the time of grant
and set forth in the option agreement but shall be (i) in the case of Incentive
Stock Options, not less than 100% of the Fair Market Value on the date of grant
and (ii) in the case of Non-Qualified Stock Options, not less than 50% of Fair
Market Value on the date of grant; provided, however, that the option price per
share of Stock purchasable under a Non-Qualified Stock Option may also be the
par value per share of Stock. If an officer or key employee owns or is deemed to
own (by reason of the attribution rules applicable under Section 424(d) of the
Code) more than 10% of the combined voting power of all classes of stock of the
Company or any Subsidiary or parent corporation, and an Incentive Stock Option
is granted to such officer or key employee, the option price shall be no less
than 110% of the Fair Market Value on the date of grant. The grant of a Stock
Option shall occur on the date the Committee by resolution designates an officer
or employee to receive a grant of a Stock Option, determines the number of
shares of Stock covered by the Stock Option and specifies the terms and
provisions of the option agreement.

          (b) Option Term. Unless an option agreement provides for a shorter
exercise period, any Stock Option shall be exercisable not later than ten years
after the Stock Option is granted; provided, however, that if an Incentive Stock
Option is granted to an employee who owns or is deemed to own (by reason of the
attribution rules of Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of stock of the Company or any Subsidiary or parent
corporation, the term of such Incentive Stock Option shall be no more than five
years from the date of grant.

- 3 -



--------------------------------------------------------------------------------



 



          (c) Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions, and in such amounts, as the
Committee shall specify in the option agreement. Notwithstanding the foregoing,
subsequent to the grant of a Stock Option, the Committee, at any time before the
complete expiration of such Stock Option, may accelerate the time or times at
which such Stock Option may be exercised in whole or in part. Except as provided
in subsections (f), (g), (h) and (i) below, a Stock Option may not be exercised
by the holder unless the holder is then, and continually after the grant of the
Stock Option has been, an employee of the Company or one of its Subsidiaries.

          (d) Method of Exercise. Stock Options may be exercised at any time
during the option period by giving written notice of exercise to the Company
specifying the number of shares to be purchased. Except as provided in
subsection (k) below, such notice shall be accompanied by payment in full of the
purchase price, either by certified or bank check or other instrument acceptable
to the Committee, or by delivery of shares of Stock as provided in this
subsection. As determined by the Committee, in its discretion, at (or, in the
case of Non-Qualified Stock Options, at or after) the time of grant, payment in
full or part may also be made in the form of shares of Stock not then subject to
restrictions (but which may include shares the disposition of which constitutes
a disqualifying disposition for purposes of obtaining incentive stock option
treatment under the Code). Shares of Stock so surrendered shall be valued at
Fair Market Value on the exercise date. Except as provided in subsection
(k) below, no shares of Stock shall be issued until full payment therefor has
been made. An optionee shall have all of the rights of a shareholder of the
Company, including the right to vote the shares and the right to receive
dividends, with respect to shares subject to a Stock Option when the optionee
has given written notice of exercise, has paid in full for such shares and, if
requested, has given the representation described in Section 19(c) below.

          (e) Transferability of Options. Options considered to be “Incentive
Stock Options” under the Plan shall not be transferable by the optionee
otherwise than by will or under the laws of descent and distribution and shall
be exercisable, during his or her lifetime, only by him or her or by the
guardian or legal representative of the optionee. Options which are deemed to be
“Non qualified” Stock Options under the Plan and other grants under the Plan
shall only be transferable by the optionee either (i) by will or under the laws
of descent and distribution, or (ii) to optionee’s spouse, parents, children,
grandchildren, brothers, sisters, or to a partnership or corporation controlled
by any of the aforementioned parties. Such permitted transfer may be by will or
intestate succession or by inter vivos transfer.

          (f) Termination by Death. If an optionee’s employment with the Company
or any Subsidiary terminates by reason of death, any Stock Option held by such
optionee may thereafter be exercised, to the extent exercisable at the time of
death (or on such accelerated basis as the Committee shall at any time
determine), by the legal representative or legatee of the optionee, for a period
of one year (or such other period as the Committee shall specify at or after the
time of grant) from the date of death or until the expiration of the stated term
of the Stock Option, whichever period is the shorter.

          (g) Termination by Disability. If an optionee’s employment with the
Company or any Subsidiary terminates by reason of Disability, any Stock Option
held by such optionee may thereafter be exercised by the optionee, to the extent
it was exercisable at the time of termination (or on such accelerated basis as
the Committee may at any time determine) for a period of one year (or such other
period as the Committee shall specify at or after the time of grant) from the
date of such termination or until the expiration of the stated term of the Stock
Option, whichever period is the shorter. Except as otherwise provided by the
Committee at the time of grant, the death of an optionee during such exercise
period shall extend such period for one year following death, or until the
expiration of the stated term of the Stock Option, whichever period is the
shorter.

          (h) Termination by Retirement. If an optionee’s employment with the
Company or any Subsidiary terminates by reason of Retirement, any Stock Option
held by such optionee may thereafter be exercised by the optionee, to the extent
it was exercisable at the time of Retirement (or on such accelerated basis as
the Committee may at any time determine) for a period of (i) in the case of
Incentive Stock Options, three months, and (ii) in the case of Non-Qualified
Stock Options, one year (or such other period as the Committee shall specify at
or after the time of grant), from the date of Retirement or until the expiration
of the stated term of the Stock Option, whichever period is the shorter. Except
as otherwise provided by the Committee at the time of grant, the death of an
optionee during such exercise period shall extend such period for one year
following death, or until the expiration of the stated term of the Stock Option,
whichever period is the shorter.

          (i) Other Termination. Unless otherwise determined by the Committee,
if an optionee’s employment with the Company or any Subsidiary terminates for
any reason other than death, Disability or Retirement, the Stock Option held by
such optionee may thereafter be exercised by the optionee, to the extent it was
exercisable at the time of termination, for a period of thirty (30) days from
the date of such termination or until the expiration of the stated term of the
Stock Option, whichever period is the shorter.

          (j) Form of Settlement. The Committee may provide in the option
agreement that upon receipt of written notice of exercise, the Committee may
elect to settle all or a part of the portion of any Stock Option so exercised by
paying the optionee an amount, in cash or Stock, equal to the excess of the Fair
Market Value of the Stock over the exercise price (the “Spread Value”)
(determined on the date the Stock Option is exercised).

          (k) Procedure for Certain Credit Assisted Transactions. To the extent
not inconsistent with the provisions of Section 422 of the Code or Rule 16b-3,
any optionee desiring to obtain credit from a broker, dealer or other “creditor”
as defined in Regulation T issued by the Board of Governors of the Federal
Reserve System (provided that such broker, dealer or creditor has been approved
by the Committee) to assist in exercising a Stock Option may deliver to such
creditor an exercise notice properly executed by such optionee with respect to
such Stock Option, together with instructions to the Company to deliver the
resulting Stock to the creditor for deposit into a designated account. Upon
receipt of such exercise notice and related instructions in a form acceptable to
the Company, the

- 4 -



--------------------------------------------------------------------------------



 



Company shall confirm to the creditor that it will deliver to the creditor the
Stock covered by such exercise notice and instructions promptly following
receipt of the exercise price from the creditor. To the extent not inconsistent
with the provisions of Section 422 of the Code or Rule 16b-3, upon request the
Company may in its discretion, but shall not be obligated to, deliver to the
creditor shares of Stock resulting from an assisted exercise prior to receipt of
the option price for such shares if the creditor has delivered to the Company,
in addition to the other documents contemplated hereby, the creditor’s agreement
to pay the Company such exercise price in cash within five days after delivery
of such shares. The credit assistance contemplated hereby may include a margin
loan by the creditor secured by the Stock purchased upon exercise of a Stock
Option or an immediate sale of some or all of such Stock by the creditor to
obtain or recover the option price that the creditor has committed to pay to the
Company.

          (l) Special Provisions Relating to Incentive Stock Options. At the
time any Incentive Stock Option granted under the Plan is exercised, the Company
shall be entitled to legend the certificates representing the shares of Stock
purchased pursuant to such Incentive Stock Option to clearly identify them as
representing shares purchased upon exercise of an Incentive Stock Option that
may be subject to income tax withholding requirements as set forth in Section 15
below. Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be exercised, so as
to disqualify the Plan under Section 422 of the Code or, without the consent of
the affected optionee, to disqualify any Incentive Stock Option under
Section 422 of the Code.

     8. Stock Appreciation Rights.

          (a) General. A Stock Appreciation Right is an Award entitling the
recipient to receive an amount in cash or shares of Stock (or forms of payment
permitted under subsection (d) below) or a combination thereof having a value
equal to (or if the Committee shall so determine at time of grant, less than)
the excess of the Fair Market Value of a share of Stock on the date of exercise
over the Fair Market Value of a share of Stock on the date of grant (or over the
option exercise price, if the Stock Appreciation Right was granted in tandem
with a Stock Option) multiplied by the number of shares with respect to which
the Stock Appreciation Right shall have been exercised, with the Committee
having the right to determine the form of payment.

          (b) Grant and Exercise. Stock Appreciation Rights may be granted in
tandem with, or independently of, any Stock Option granted under the Plan. In
the case of a Stock Appreciation Right granted in tandem with a Non-Qualified
Stock Option, such Stock Appreciation Right may be granted either at or after
the time of grant of such option. In the case of a Stock Appreciation Right
granted in tandem with an Incentive Stock Option, such Stock Appreciation Right
may be granted only at the time of grant of such option. A Stock Appreciation
Right or applicable portion thereof granted in tandem with a Stock Option shall
terminate and no longer be exercisable upon the termination or exercise of the
related Stock Option, except that a Stock Appreciation Right granted with
respect to less than the full number of shares covered by a related Stock Option
shall not be reduced until the exercise or termination of the related Stock
Option exceeds the number of shares not covered by the Stock Appreciation Right.

          (c) Terms and Conditions. Stock Appreciation Rights shall be subject
to such terms and conditions as shall be determined from time to time by the
Committee, including the following:

               (i) Stock Appreciation Rights granted in tandem with Stock
Options shall be exercisable only at such time or times and to the extent that
the related Stock Option shall be exercisable. Upon the exercise of a Stock
Appreciation Right, the applicable portion of any related Stock Option shall be
surrendered.

               (ii) Stock Appreciation Rights granted in tandem with a Stock
Option shall be transferable only with such Stock Option. Stock Appreciation
Rights shall not be transferable otherwise than by will or the laws of descent
and distribution. All Stock Appreciation Rights shall be exercisable during the
participant’s lifetime only by the participant or the participant’s legal
representative or guardian.

               (iii) Stock Appreciation Right granted in tandem with an
Incentive Stock Option may be exercised only when the market price of the Stock
subject to the Incentive Stock Option exceeds the exercise price of such option.

          (d) Form of Settlement. Subject to Section 19(c) below, shares of
Stock issued upon exercise of a Stock Appreciation Right shall be free of all
restrictions under the Plan, except as otherwise provided in this subsection
(d). The Committee may provide at time of grant of a Stock Appreciation Right
that such shares shall be in the form of Restricted Stock or rights to acquire
Deferred Stock or may reserve the right to provide so at any time after the date
of grant. Any such shares and any shares subject to rights to acquire Deferred
Stock shall be valued at Fair Market Value on the date of exercise of the Stock
Appreciation Right without regard to any restrictions or deferral limitations.

          (e) Rules Relating to Exercise. Where a Stock Appreciation Right
relates to an Incentive Stock Option, the Committee may prescribe, by rule of
general application, such other measure of value as it may determine but not in
excess of an amount consistent with the qualification of such Stock Option as an
“incentive stock option” under Section 422 of the Code.

     9. Restricted Stock.

          (a) General. A Restricted Stock Award is an Award entitling the
recipient to acquire shares of Stock, subject to such conditions, including the
right of the Company during a specified period or periods to repurchase such
shares at their original price or to

- 5 -



--------------------------------------------------------------------------------



 



require forfeiture of such shares (if no cash consideration was paid) upon the
participant’s termination of employment, as the Committee may determine at the
time of grant. Shares of Restricted Stock may be granted or sold in respect of
past services or other valid consideration.

          (b) Award Agreement and Certificates. A participant who is granted a
Restricted Stock Award shall have no rights with respect to such Award unless
the participant shall have accepted the Award within sixty days (or such shorter
period as the Committee may specify) following the Award date by executing and
delivering to the Company a Restricted Stock Award agreement in such form as the
Committee shall determine and by making payment to the Company by certified or
bank check or other instrument acceptable to the Committee for any cash
consideration required to be paid in connection with such Restricted Stock
Award. Each participant receiving a Restricted Stock Award shall be issued a
certificate in respect of such shares of Restricted Stock. Such certificate
shall be registered in the name of the participant and deposited with the
Company or its designee, and shall bear an appropriate legend referring to the
terms, conditions and restrictions applicable to such Award, substantially in
the following form:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in the Encore Medical Corporation 1996 Incentive Stock Plan and an
agreement entered into between the registered owner and Encore Medical
Corporation. Release from such terms and conditions shall be obtained only in
accordance with the provisions of the Plan and the Agreement, copies of which
are on file in the office of the Secretary of Encore Medical Corporation,
located in its corporate headquarters in Austin, Texas.

The Committee may require that, as a condition of any Restricted Stock Award,
the participant shall have delivered to the Company a stock power, endorsed in
blank, relating to the Stock covered by such Award.

          (c) Rights as a Shareholder. Upon complying with subsection (b) above,
a participant shall have all the rights of a shareholder with respect to the
Restricted Stock, including voting and dividend rights, subject to
nontransferability restrictions, Company repurchase or forfeiture rights and any
other condition described in this Section 9 or contained in the Restricted Stock
Award agreement. The Restricted Stock Award agreement may require or permit the
immediate payment, waiver, deferral, or investment of dividends paid on the
Restricted Stock.

          (d) Restrictions. Shares of Restricted Stock may not be sold,
assigned, transferred, pledged, or otherwise encumbered or disposed of except as
specifically provided herein and in the Restricted Stock Award agreement. The
Committee shall specify the date or dates (which may depend upon or be related
to the attainment of performance goals or such other factors or criteria as the
Committee shall determine) on which the non-transferability of the Restricted
Stock and the obligation to forfeit or resell such shares to the Company shall
lapse. The Committee may provide for the lapse of such restrictions in
installments and at any time may accelerate such date or dates and otherwise
waive or, subject to Section 18 below, amend any terms and conditions of the
Award. Except as otherwise may be provided in the Award agreement or determined
by the Committee at any time after the date of grant, in the event of
termination of employment of a participant with the Company and its Subsidiaries
for any reason (including death), the participant or the participant’s legal
representative shall resell to the Company, at the cash consideration paid
therefor, all Restricted Stock, and the Company shall purchase such shares at
that price, or if no cash consideration was paid, all shares of Restricted Stock
awarded to the participant shall automatically be forfeited to the Company. Any
shares of Stock or other securities of the Company or any other entity that are
issued as a distribution on, or in exchange for, Restricted Stock or into which
Restricted Stock is converted as a result of a recapitalization, stock dividend,
distribution of securities, stock split or combination of shares or a merger,
consolidation or sale of substantially all of the assets of the Company shall be
subject to the restrictions set forth in the Restricted Stock Award agreement,
which shall inure to the benefit of any surviving or successor corporation that
is the issuer of such securities. Upon the lapse of the restrictions applicable
to a participant’s Restricted Stock, certificates for shares of Stock free of
any restrictive legend shall be delivered to the participant or his legal
representative or guardian.

          (e) Section 83(b) Election. Any Restricted Stock Award agreement may
provide that the participant may not elect to be taxed with respect to such
Award in accordance with Section 83(b) of the Code.

     10. Unrestricted Stock. The Committee may, in its sole discretion, grant or
sell to any participant shares of Stock free of restrictions under the Plan
(“Unrestricted Stock”). Shares of Unrestricted Stock may be granted or sold in
respect of past services or other valid consideration. Any purchase of
Unrestricted Stock by a recipient must take place within sixty days after the
time of grant of the right to purchase such shares.

     11. Deferred Stock Awards.

          (a) General. A Deferred Stock Award is an Award entitling the
recipient to acquire shares of Stock without payment in one or more installments
at a future date or dates, all as determined by the Committee. The Committee may
also condition such acquisition on the attainment of specified performance goals
or such other factors or criteria as the Committee shall determine.

          (b) Award Agreement. A participant who is granted a Deferred Stock
Award shall have no rights with respect to such Award unless within sixty days
of the grant of such Award (or such shorter period as the Committee may specify)
the participant shall have accepted the Award by executing and delivering to the
Company a Deferred Stock Award agreement.

- 6 -



--------------------------------------------------------------------------------



 



          (c) Restriction on Transfer. Deferred Stock Awards and rights with
respect to such Awards may not be sold, assigned, transferred, pledged or
otherwise encumbered. Rights with respect to such Awards shall be exercisable
during the participant’s lifetime only by the participant or the participant’s
legal representative or guardian.

          (d) Rights as a Shareholder. A participant receiving a Deferred Stock
Award will have rights of a shareholder only as to shares actually received by
the participant under the Plan and not with respect to shares subject to the
Award but not actually received by the participant. A participant shall be
entitled to receive a certificate for shares of Stock only upon satisfaction of
all conditions specified in the Deferred Stock Award agreement.

          (e) Elective Deferral. A participant may elect to further defer
receipt of the Stock payable under a Deferred Stock Award (or an installment of
the Award) for a specified period or until a specified event, subject in each
case to the Committee’s approval and under such terms as determined by the
Committee. Subject to any exceptions adopted by the Committee, such election
must generally be made at least 12 months prior to completion of the deferral
period for the Award (or for such installment of the Award).

          (f) Termination. Except as may otherwise be provided in the Deferred
Stock Award agreement, a participant’s rights in all Deferred Stock Awards shall
automatically terminate thirty (30) days after the participant’s termination of
employment with the Company or any of its Subsidiaries for any reason excluding
death, in which case the participant’s rights shall automatically terminate one
(1) year after such termination. Unless otherwise provided in the terms of an
Award, at any time prior to the participant’s termination of employment, the
Committee may in its discretion accelerate, waive, or, subject to Section 18
below, amend any or all of the restrictions or conditions imposed under any
Deferred Stock Award.

          (g) Payments in Respect of Deferred Stock. Without limiting the right
of the Committee to specify different terms, the Deferred Stock Award agreement
may either make no provisions for, or may require or permit the immediate
payment, deferral, or investment of amounts equal to, or less than, any cash
dividends that would have been payable on the Deferred Stock had such Stock been
outstanding, all as determined by the Committee in its sole discretion.

     12. Performance Unit Awards.

          (a) General. A Performance Unit Award is an Award entitling the
recipient to acquire cash or shares of Stock, or a combination of cash and
shares of Stock, upon the attainment of specified performance goals. The
Committee in its sole discretion shall determine whether and to whom Performance
Unit Awards shall be made, the performance goals applicable under each such
Award, the periods during which performance is to be measured and all other
limitations and conditions applicable to a Performance Unit Award. Performance
goals may vary from participant to participant and between groups of
participants and shall be based upon such Company, business unit or individual
performance factors or criteria as the Committee may deem appropriate, including
those factors described in Section 5(iv)(B) above. Performance periods may
overlap and participants may participate simultaneously with respect to
Performance Unit Awards that are subject to different performance periods and
different performance goals. The Committee may adjust the performance goals and
periods applicable to a Performance Unit Award to take into account changes in
law and accounting and tax rules and to make such adjustments as the Committee
deems necessary or appropriate to reflect the inclusion or exclusion of the
impact of extraordinary or unusual items, events or circumstances in order to
avoid windfalls or hardships. Performance Units may be awarded independent of or
in connection with the grant of any other Award under the Plan.

          (b) Award Agreement. A participant shall have no rights with respect
to a Performance Unit Award unless within sixty days of the grant of such Award
(or such shorter period as the Committee may specify) the participant shall have
accepted the Award by executing and delivering to the Company a Performance Unit
Award agreement.

          (c) Restrictions on Transfer. Performance Unit Awards and all rights
with respect to such Awards may not be sold, assigned, transferred, pledged or
otherwise encumbered, and if exercisable over a specified period, shall be
exercisable during the participant’s lifetime only by the participant or the
participant’s legal representative or guardian.

          (d) Rights as a Shareholder. A participant receiving a Performance
Unit Award will have rights of a shareholder only as to shares of Stock actually
received by the participant under the Plan and not with respect to shares
subject to the Award but not actually received by the participant. A participant
shall be entitled to receive a certificate evidencing the acquisition of shares
of Stock under a Performance Unit Award only upon satisfaction of all conditions
specified in the Performance Unit Award agreement.

          (e) Termination. Unless otherwise provided in the terms of an Award,
except as may otherwise be provided by the Committee at any time prior to the
termination of employment, a participant’s rights and all Performance Unit
Awards shall automatically terminate thirty (30) days after the participant’s
termination of employment by the Company and its Subsidiaries for any reason
excluding death, in which case the participant’s rights shall automatically
terminate one (1) year after such termination.

          (f) Acceleration; Waiver. At any time prior to the participant’s
termination of employment with the Company and its Subsidiaries, by death or
disability [or retirement], the Committee may in its sole discretion accelerate,
waive, or, subject to Section 18 below, amend any or all of the goals,
restrictions or conditions imposed under any Performance Unit Award.

          (g) Exercise. The Committee in its sole discretion shall establish
procedures to be followed in exercising any Performance Unit Award, which
procedures shall be set forth in the Performance Unit Award agreement. The
Committee may at any time

- 7 -



--------------------------------------------------------------------------------



 



provide that payment under a Performance Unit Award shall be made, upon
satisfaction of the applicable performance goals, without any exercise by the
participant. Except as otherwise specified by the Committee, (i) a Performance
Unit granted in tandem with a Stock Option may be exercised only while the Stock
Option is exercisable, and (ii) the exercise of a Performance Unit granted in
tandem with any Award shall reduce the number of shares of Stock subject to the
related Award on such basis as is specified in the Performance Unit Award
agreement.

     13. Other Stock-Based Awards.

          (a) General. The Committee may grant other Awards under which Stock is
or may in the future be acquired (“Other Stock-Based Awards”). Such Awards may
include, without limitation, debt securities convertible into or exchangeable
for shares of Stock upon such conditions, including attainment of performance
goals, as the Committee shall determine. Subject to the purchase price
limitations in subsection (b) below, such convertible or exchangeable securities
may have such terms and conditions as the Committee may determine at the time of
grant. However, no convertible or exchangeable debt shall be issued unless the
Committee shall have provided (by the Company’s right of repurchase, right to
require conversion or exchange, or other means deemed appropriate by the
Committee) a means of avoiding any right of the holders of such debt to prevent
a Company transaction by reason of covenants in such debt.

          (b) Purchase Price; Form of Payment. The Committee may determine the
consideration, if any, payable upon the issuance or exercise of an Other
Stock-Based Award. The Committee may permit payment by certified check, bank
check or other instrument acceptable to the Committee or by surrender of other
shares of Stock (excluding shares then subject to restrictions under the Plan).

          (c) Forfeiture of Awards; Repurchase of Stock; Acceleration or Waiver
of Restrictions. The Committee may determine the conditions under which an Other
Stock-Based Award shall be forfeited or, in the case of an Award involving a
payment by the recipient, the conditions under which the Company may or must
repurchase such Award or related Stock. The Committee may in its sole
discretion, at any time prior to a participant’s termination of employment with
the Company and its Subsidiaries, by death or disability [or retirement],
accelerate, waive, or, subject to Section 18 below, amend any or all of the
limitations or conditions imposed under any Other Stock-Based Award.

          (d) Award Agreements. Unless otherwise provided in the terms of an
Award, a participant shall have no rights with respect to any Other Stock-Based
Award unless within sixty days after the grant of such Award (or such shorter
period as the Committee may specify) the participant shall have accepted the
Award by executing and delivering to the Company an Other Stock-Based Award
agreement.

          (e) Restrictions on Transfer. Other Stock-Based Awards may not be
sold, assigned, transferred, pledged, or encumbered except as may be provided in
the Other Stock-Based Award agreement. However, in no event shall any Other
Stock-Based Award be transferred other than by will or by the laws of descent
and distribution or be exercisable during the participant’s lifetime by other
than the participant or the participant’s legal representative or guardian.

          (f) Rights as a Shareholder. A recipient of any Other Stock-Based
Award will have rights of a shareholder only at the time and to the extent, if
any, specified by the Committee in the Other Stock-Based Award agreement.

          (g) Deemed Dividend Payments; Deferrals. Without limiting the right of
the Committee to specify different terms, an Other Stock-Based Award agreement
may require or permit the immediate payment, waiver, deferral, or investment of
dividends or deemed dividends payable or deemed payable on Stock subject to the
Award.

     14. Supplemental Grants.

          (a) Loans. The Company may in its sole discretion make a loan to the
recipient of an Award hereunder, either on or after the date of grant of such
Award. Such loans may be either in connection with exercise of a Stock Option, a
Stock Appreciation Right or an Other Stock-Based Award, in connection with the
purchase of shares under any Award, or in connection with the payment of any
federal, state and local income taxes in respect of income recognized under an
Award. The Committee shall have full authority to decide whether to make a loan
hereunder and to determine the amount, term, and provisions of any such loan,
including the interest rate (which may be zero) charged in respect of any such
loan, whether the loan is to be secured or unsecured, the terms on which the
loan is to be repaid and the conditions, if any, under which it may be forgiven.
However, no loan hereunder shall provide or reimburse to the borrower the amount
used by him for the payment of the par value of any shares of Stock issued, have
a term (including extensions) exceeding ten years in duration or be in amount
exceeding the total exercise or purchase price paid by the borrower under an
Award or for related Stock under the Plan plus an amount equal to the cash
payment permitted in subsection (b) below.

          (b) Cash Payments. The Committee may, at any time and in its
discretion, authorize a cash payment, in respect of the grant or exercise of an
Award under the Plan or the lapse or waiver of restrictions under an Award,
which shall not exceed the amount that would be required in order to pay in full
the federal, state and local income taxes due as a result of income recognized
by the recipient as a consequence of (i) the receipt of an Award or the exercise
of rights thereunder and (ii) the receipt of such cash payment. The Committee
shall have complete authority to decide whether to make such cash payments in
any case, to make provisions for such payments either simultaneously with or
after the grant of the associated Award, and to determine the amount of any such
payment.

- 8 -



--------------------------------------------------------------------------------



 



     15. Withholding. Whenever the Company proposes or is required to issue or
transfer shares of Stock under the Plan, the Company shall have the right to
require the recipient to remit to the Company an amount sufficient to satisfy
any federal, state and local withholding tax requirements prior to the delivery
of any certificate or certificates for such shares. If a participant surrenders
shares of Stock acquired pursuant to the exercise of an Incentive Stock Option
in payment of the option price of a Stock Option or the purchase price under
another Award, and such surrender constitutes a disqualifying disposition for
purposes of obtaining incentive stock option treatment under the Code, the
Company shall have the right to require the participant to remit to the Company
an amount sufficient to satisfy any federal, state and local withholding tax
requirements prior to the delivery of any certificate or certificates for such
shares. Whenever under the Plan payments are to be made in cash, such payments
shall be net of an amount sufficient to satisfy any federal, state and local
withholding tax requirements. A recipient may elect, with respect to any
Non-Qualified Stock Option, Stock Appreciation Right, Restricted Stock Award,
Unrestricted Stock Award, Deferred Stock Award, Performance Unit Award or Other
Stock-Based Award that is paid in whole or in part in Stock, to surrender or
authorize the Company to withhold shares of Stock (valued at Fair Market Value
on the date of surrender or withholding of the shares) in satisfaction of all
such withholding requirements. The Committee shall have the discretion to
provide (by general rule or a provision in the specific Award agreement) that,
at the election of the recipient, “federal, state and local withholding tax
requirements” shall be deemed to be any amount designated by the recipient that
does not exceed his estimated federal, state and local tax obligations
associated with the transaction, including FICA taxes to the extent applicable.

     16. Merger; Liquidation. If the Company shall be the surviving corporation
in any merger, recapitalization or similar reorganization, the holder of each
outstanding Stock Option shall be entitled to purchase, at the same times and
upon the same terms and conditions as are then provided in the Stock Option, the
number and class of shares of Stock or other securities to which a holder of the
number of shares of Stock subject to the Stock Option at the time of such
transaction would have been entitled to receive as a result of such transaction,
and a corresponding adjustment shall be made in connection with determining the
value of any related Stock Appreciation Right. In the event of any such change
in capitalization of the Company, the Committee may make such additional
adjustments in the number and class of shares of stock or other securities with
respect to which outstanding Awards are exercisable and with respect to which
future Awards may be granted as the Committee in its sole discretion shall deem
equitable or appropriate, subject to the provisions of Section 18 below. In the
event of dissolution or liquidation of the Company or a merger in which the
Company is not the surviving corporation, the Committee in its sole discretion
may, as to any outstanding Awards, make such substitution or adjustment in the
aggregate number of shares reserved for issuance under the Plan and in the
number or purchase price (if any) of shares subject to such Awards as it may
determine, or accelerate, amend, or terminate such Awards upon such terms and
conditions as it shall provide, which, in the case of the termination of the
vested portion of any Award, shall require payment or other consideration that
the Committee deems equitable in the circumstances.

     17. Unfunded Status of Plan. With respect to the portion of any Award that
has not been exercised and any payments in cash, Stock or other consideration
not received by a participant, a participant shall have no rights greater than
those of a general creditor of the Company unless the Committee shall otherwise
expressly determine in connection with any Award or Awards. In its sole
discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the Company’s obligations to deliver Stock or make payments
with respect to Awards, provided that the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

     18. Amendments and Termination. The Board may amend, alter or discontinue
the Plan, but no amendment, alteration or discontinuance shall be made that
would impair the rights of an optionee under a Stock Option or a recipient of
another Award theretofore granted without the optionee’s or recipient’s consent;
provided, however, that any alteration or amendment that would require
shareholder approval in order for the Plan to continue to meet any applicable
legal or regulatory requirements shall be effective only if it is approved by
the shareholders of the Company in the manner required thereby. Unless otherwise
provided in the terms of an Award, the Committee may at any time decrease or
cancel any outstanding Award (or provide substitute Awards at the same or a
reduced exercise or purchase price or with no exercise or purchase price, but
such price, if any, must satisfy the requirements that would apply to the
substitute or amended Award if it were then initially granted under the Plan)
for the purpose of satisfying changes in law or for any other lawful purpose,
but no such action shall adversely affect rights under any outstanding Award
without the recipient’s consent.

     19. General Provisions.

          (a) Transfers. For purposes of the Plan, the transfer to the
employment by the Company from a Subsidiary or from the Company to a Subsidiary,
or from one Subsidiary to another, shall not be deemed a termination of
employment.

          (b) Leaves of Absence. The Committee may in its discretion determine
whether a leave of absence constitutes a termination of employment for purposes
of the Plan and the impact, if any, of such leave of absence on Awards
previously granted to a holder who takes a leave of absence.

          (c) Restrictions on Delivery and Sale of Shares. Each Award granted
under the Plan is subject to the condition that if at any time the Committee, in
its discretion, shall determine that the listing, registration or qualification
of the Stock covered by such Award upon any securities exchange or under any
state or federal law is necessary or desirable as a condition of or in
connection with the granting of such Award or the purchase or delivery of Stock
thereunder, the delivery of any or all shares pursuant to such Award may be
withheld unless and until such listing, registration or qualification shall have
been effected. If a registration statement is not in effect under the Securities
Act of 1933, as amended, or any applicable state securities laws with respect to
the shares of Stock purchasable or otherwise deliverable under Awards then
outstanding, the Committee may require, as a condition of any delivery of Stock
pursuant to an Award, that the recipient of Stock represent, in writing, that
the shares received pursuant to the Award are being acquired for investment and
not with a view to distribution and agree that the Stock will not be disposed of
except pursuant to an effective registration statement, unless the Company shall
have received an opinion of counsel that such disposition is exempt from such
requirement under the Securities Act of 1933,

- 9 -



--------------------------------------------------------------------------------



 



as amended, and any applicable state securities laws. The Company may endorse on
certificates representing shares delivered pursuant to an Award such legends
referring to the foregoing representations or restrictions or any applicable
restrictions on resale as the Company, in its discretion, shall deem
appropriate.

          (d) Other Compensation Arrangements; No Employment Rights. Nothing
contained in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, subject to shareholder approval if such approval is
required; such arrangements may be either generally applicable or applicable
only in specific cases. The adoption of the Plan does not confer upon any
employee any right to continued employment with the Company or a Subsidiary, or
affect the right of the Company or any Subsidiary to terminate the employment of
any of its employees at any time.

          (e) Governing Law. The Plan and all Awards made and actions taken
thereunder shall be governed by and construed in accordance with the laws of the
State of Texas.

     20. Effective Date. The Plan shall become effective on November 8, 1996,
the date of its adoption by the Board, subject, however, to the approval of the
Plan by the shareholders of the Company at their next Annual Meeting, or sooner
if presented for approval by the shareholders prior to such Annual Meeting.
Subject to approval by the shareholders, and to the requirement that no Stock
may be issued hereunder prior to such approval, Awards may be granted hereunder
on and after adoption of the Plan by the Board. Unless shareholder approval is
obtained by November 7, 1997, this Plan and any Award granted hereunder shall
become void thereafter.

- 10 -